Citation Nr: 0903518	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Crohn's disease 
(ulcerative colitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which, inter alia, denied the 
veteran's April 2004 claim for Crohn's disease (ulcerative 
colitis).

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.

Additional evidence was received in November 2008, and the 
veteran waived its review by the RO.  See 38 C.F.R. § 20.1304 
(2008).  The Board will consider that evidence accordingly.


FINDING OF FACT

Crohn's disease was not manifested during the veteran's 
military service, or for many years thereafter, and there is 
no competent evidence of record relating such disorder to the 
veteran's military service.


CONCLUSION OF LAW

The veteran's Crohn's disease (ulcerative colitis) was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated June 2004 and August 2004, which were provided 
to the veteran before the February 2005 rating decision, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since it informed the veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The letters also informed the veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

The Board notes that, in his August 2006 substantive appeal, 
the veteran raised the theory that his anxiety, depression, 
and post-traumatic stress disorder (PTSD) contributed to his 
Crohn's disease (ulcerative colitis).  He similarly asserted 
at his November 2008 hearing that his Crohn's disease 
(ulcerative colitis) arose from his depression and anxiety 
after being told that his engagement was cancelled.  In order 
to be granted, a claim of secondary service connection 
requires that the underlying claim be service-connected.  
38 C.F.R. § 3.310.  As the veteran's anxiety, depression, and 
PTSD are not service-connected, there is no possibility under 
law that the claim for secondary service connection could be 
granted.  Therefore, there is no possibility of prejudice to 
the veteran from the absence of notice of the elements of 
secondary service connection.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in November 2007.  However, 
since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

The veteran contends that he is entitled to a grant of 
service connection for Crohn's disease (ulcerative colitis).  
In his August 2006 substantive appeal, the veteran contended 
that his anxiety, depression, and post-traumatic stress 
disorder (PTSD) contributed to his Crohn's disease 
(ulcerative colitis).  Additionally, he stated that his 
previous psychologist had told him that patients with anxiety 
"normally suffer from colitis."

In a May 2007 statement, the veteran argued that if his 
Crohn's disease was present prior to service, then it was 
exacerbated by his time in service.  Alternatively, he argues 
that his Crohn's disease occurred while in service.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that his Crohn's disease 
(ulcerative colitis) resulted from a call from his fiancée, 
during his time in service, informing him that she had broken 
off the engagement.  The veteran stated that he experienced 
depression and anxiety after the call, and felt unsafe 
carrying his weapon, although he was not suicidal.  Also at 
the hearing, the veteran's representative stated that the 
veteran's "mental issues of extreme depression, melancholy 
and feeling of unworthiness...led to the onset of stress[-
]related Crohn's disease."  The veteran's representative 
further stated that the veteran had reported indigestion 
problems and bowel or rectal disease at his March 1985 
separation examination, and that these conditions are 
characteristics of Crohn's disease.

In his July 1981 enlistment examination, the veteran wrote 
that he was "in excellent health," was taking no 
medications, and had no known allergies.  He checked boxes 
indicating that he never had, and did not currently have, 
"frequent indigestion" or "piles or rectal disease."  On 
clinical examination, the veteran's "abdomen and viscera," 
and "anus and rectum," were found to be normal.

In a September 1984 periodic examination, the veteran did not 
report any symptoms of Crohn's disease (ulcerative colitis).  
Additionally, on clinical examination, the veteran's 
"abdomen and viscera," and "anus and rectum," were again 
found to be normal.

In his March 1985 separation examination, the veteran checked 
boxes indicating that he had, or has now, "frequent 
indigestion" and "piles or rectal disease."  The clinician 
noted that the veteran reported having indigestion after 
eating, but no nausea or vomiting.  On clinical examination, 
the veteran's "abdomen and viscera," and "anus and 
rectum," were again found to be normal.  The veteran's 
service treatment records show no diagnosis of any piles or 
rectal disease, ulcers, or Crohn's disease (ulcerative 
colitis).

The veteran's first diagnosis of record for Crohn's disease 
(ulcerative colitis) is by a VA clinician, dated August 2000.  
However, the clinician noted that the veteran had a history 
of Crohn's disease, and that he had undergone an anal abscess 
repair in April 2000.  Additionally, as early as June 2002, a 
VA clinician noted that the veteran was first diagnosed with 
Crohn's disease around 1992.  This assessment corresponds to 
the veteran's statement at his November 2008 hearing, at 
which he stated that he was first diagnosed with Crohn's 
disease (ulcerative colitis) in 1992.  The veteran also has 
diagnoses of Crohn's disease (ulcerative colitis) from VA 
clinicians in September 2000, July 2002, September 2002, 
April 2003, May 2003, June 2003, September 2003, May 2004, 
October 2007, and September 2008.  There are no medical 
opinions of record which relate the veteran's Crohn's disease 
(ulcerative colitis) to his time in service.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, even if the veteran's Crohn's disease (ulcerative 
colitis) was first diagnosed in 1992, there would still have 
been a period of seven years between the conclusion of the 
veteran's service and any diagnosis of the disease, which 
suggests that the condition did not first manifest during 
active duty.  As noted above, the clinician's finding that 
the veteran's abdomen and viscera and anus and rectum were 
normal at his March 1985 discharge examination, as well as 
the absence of any diagnosis of piles or rectal disease, 
ulcers, or Crohn's disease (ulcerative colitis) in service, 
further supports the conclusion that the condition did not 
first manifest during active duty.

Additionally, when asked at his November 2008 hearing about 
whether he had symptoms upon discharge from service in 1985, 
the veteran stated that he was having loose stools and 
stomach pain at discharge, which he attributed to 
indigestion.  He noted that he first sought treatment for the 
condition in 1992, when he first started having 
uncontrollable diarrhea.  When asked at his November 2008 
hearing why he did not file a claim for his symptoms in 1985, 
upon discharge from service, the veteran stated that "my 
understanding at that time was you only file the claims...if 
you had been in combat situations.  I had no recognition that 
no matter...if you had medical conditions that were incurred 
while in service that you could file claims for [them]."  
The veteran then stated that his claim for Crohn's disease 
(ulcerative colitis) had been his first claim, and that, at 
discharge, "the only [claim] that I was hearing about is 
post traumatic stress disorder...[that] people have [incurred] 
from combat, and...that was [the] only condition that I was 
aware that you could claim."  However, a review of the 
veteran's record shows that he filed claims for service 
connection for both "emotional instability" and "thoracic 
paravertebral muscle spasm" upon discharge from service in 
1985.  Since the veteran's statement that he did not know 
that he could file a claim at discharge is demonstrably 
incorrect, it is more likely that he did not file a claim 
regarding his abdomen and viscera or anus and rectum 
condition because, as the clinician found at separation from 
service even after the veteran reported indigestion without 
nausea or vomiting, those organs were in normal condition.

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the veteran claimed in his August 
2006 substantive appeal that his previous psychologist had 
told him that patients with anxiety "normally suffer from 
colitis," nothing in the record corroborates that assertion.  
Moreover, even if the veteran's previous psychologist did 
make that statement, it would still be an insufficient basis 
upon which to grant service connection, because it is merely 
a speculative and general statement, and does not specify 
whether or not it applies in the veteran's case.  Medical 
opinions which are speculative, general, or inconclusive in 
nature cannot support a claim for service connection.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The Board notes that the veteran asserted, in his August 2006 
substantive appeal, his May 2007 statement, and at his 
November 2008 hearing, that his Crohn's disease (ulcerative 
colitis) was caused by his time in service.  Specifically, in 
his August 2006 substantive appeal, the veteran contended 
that his anxiety, depression, and PTSD contributed to his 
Crohn's disease (ulcerative colitis).  He similarly asserted 
at his November 2008 hearing that his condition arose from 
his depression and anxiety after being told that his 
engagement was cancelled.  However, as a layperson with no 
apparent medical expertise or training, the veteran is not 
competent to comment on the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the veteran is ineligible for secondary service 
connection based on PTSD, depression, and anxiety, because he 
is not service-connected for any of those conditions.

The Board also notes that, at the time of the November 2008 
hearing, the veteran's representative requested that the 
veteran be provided with a VA examination to ascertain the 
etiology of his Crohn's disease (ulcerative colitis).  The 
evidence of record does not warrant providing the veteran 
with a VA medical examination for the purpose of disability 
compensation.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  
First, the veteran has presented no medical evidence that 
associates his Crohn's disease (ulcerative colitis) with any 
event, injury, or disease in service.  To the contrary, his 
service treatment records and separation examination show no 
evidence of Crohn's disease (ulcerative colitis), and no 
evidence of any condition of the abdomen and viscera or anus 
and rectum, in service.  The veteran's assertion that the 
phone call from his former fiancée is the event that caused 
his Crohn's disease (ulcerative colitis) is also not 
indicated by the information and evidence of record; indeed, 
it is wholly unsubstantiated by the medical evidence of 
record, and thus too attenuated to warrant providing the 
veteran with a VA medical examination for the purpose of 
disability compensation.  Second, the veteran has no service-
connected disabilities to which he could relate his 
condition.  Consequently, the veteran is not entitled to a VA 
medical examination for the purpose of disability 
compensation.

In this case, there is no evidence of any incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and no nexus between any in-service 
injury or disease and the current disability, established by 
medical evidence.  To the contrary, as the clinician found at 
separation from service even after the veteran reported 
indigestion without nausea or vomiting, the veteran's abdomen 
and viscera and anus and rectum were in normal condition.  
Moreover, the absence of any diagnosis of indigestion, piles 
or rectal disease, ulcers, or Crohn's disease (ulcerative 
colitis) in service further supports the conclusion that the 
condition did not first manifest during active duty, as does 
the absence of any medical evidence linking the veteran's 
Crohn's disease (ulcerative colitis) to his time in service.  
Consequently, the veteran is not entitled to a grant of 
service connection for his Crohn's disease (ulcerative 
colitis).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the veteran's service 
treatment records show no evidence of Crohn's disease 
(ulcerative colitis), and there is no evidence of continuity 
of symptomatology from the date of the veteran's discharge to 
the present.  To the contrary, the veteran has no evidence of 
treatment for seven years after his service concluded.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the veteran's Crohn's disease 
(ulcerative colitis); it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the veteran's claim is denied.





ORDER

Service connection for Crohn's disease (ulcerative colitis) 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


